Name: Commission Regulation (EEC) No 852/92 of 3 April 1992 on the definitive application of the guarantee limitation arrangements for sheepmeat and goatmeat for the 1991 marketing year
 Type: Regulation
 Subject Matter: animal product;  civil law
 Date Published: nan

 No L 89/10 Official Journal of the European Communities 4. 4. 92 COMMISSION REGULATION (EEC) No 852/92 of 3 April 1992 on the definitive application of the guarantee limitation arrangements for sheepmeat and goatmeat for the 1991 marketing year pursuant to Council Directive 82/177/EEC (*), as last amended by Regulation (EEC) No 3939/87 (*), together with the other objective data available leads to the corrected coefficient laid down in this Regulation being fixed ; Whereas the Management Committee for Sheep and Goats has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as amended by Regulation (EEC) No 1741 /91 (2), and in particular Article 8 (3) thereof, Whereas Article 8 of Regulation (EEC) No 3013/89 intro ­ duces arrangements for the limitation of the guarantee applicable for each marketing year ; whereas those ar ­ rangements provide that the reduction in the guarantee depends on the number of ewes compared with a maximum guaranteed level ; whereas that reduction, fixed provisionally on the basis of an estimate of ewe numbers, must, where appropriate, be subsequently corrected on the basis of ewe numbers actually recorded for the marketing year in question ; Whereas Commission Regulation (EEC) No 1310/88 (3) lays down the detailed rules for the application of those arrangements ; Whereas Commission Regulation (EEC) No 3546/90 (4) fixes the reduction coefficient applicable provisionally for the 1991 marketing year ; whereas the definitive recording of ewe numbers on the basis of statistics obtained HAS ADOPTED THIS REGULATION : Article 1 Pursuant to the second indent of Article 8 (2) of Regula ­ tion (EEC) No 3013/89, the provisional coefficient provided for in Regulation (EEC) No 3546/90 for the 1991 marketing year shall be corrected to read as follows :  Great Britain : 5,9 %,  rest of the Community : 7 % . Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 April 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 163, 26. 6. 1991 , p. 41 . 0 OJ No L 122, 12. 5 . 1988, p. 69. V) OJ No L 344, 8 . 12. 1990, p. 23. o OJ No L 81 , 27. 3 . 1982, p. 35. ( «) OJ No L 373, 31 . 12. 1987, p . 1 .